 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL DIXON,                                 No. 2:15-cv-2372 KJM AC P
12                       Plaintiff,
13           v.                                        ORDER
14    D. OLEACHEA, et al.,
15                       Defendants.
16

17          By order filed March 29, 2019, the district judge granted in part, and denied in part, the

18   motions to dismiss filed by defendants Hall and Oleachea. See ECF No. 49. The district judge

19   ruled that this action shall proceed on plaintiff’s Eighth Amendment claim for excessive force and

20   First Amendment retaliation claim against defendant Oleachea, and plaintiff’s Eighth Amendment

21   failure-to-protect claim against defendant Hall. Id. Defendants, who are represented by separate

22   counsel, shall now be required to file their respective answers to plaintiff’s First Amended

23   Complaint, as construed and narrowed by the court.

24          Accordingly, IT IS HEREBY ORDERED that defendants shall, on or before Friday, May

25   24, 2019, file and serve their respective answers to plaintiff’s First Amended Complaint.

26   DATED: April 15, 2019

27

28
